Citation Nr: 0303198	
Decision Date: 02/25/03    Archive Date: 03/05/03

DOCKET NO.  99-13 615A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The veteran served on active duty from November 1954 to 
November 1958.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.

The veteran's case was previously before the Board in June 
2002.  At that time the Board issued a decision that found 
that there was new and material evidence to reopen a claim 
for service connection for hearing loss.  The veteran's case 
was then submitted by the Board for further development, 
namely a VA examination, in June 2002.  See 38 C.F.R. § 19.9 
(2002).  The requested development has been completed and the 
case is again before the Board for appellate review.


FINDINGS OF FACT

1.  The veteran's military specialty was an anti-tank 
assaultman.  This specialty involved exposure to acoustic 
trauma as a result of live fire exercises during service.

2.  The veteran currently suffers from a bilateral hearing 
loss disability and there is a reasonable basis for 
attributing such disability to significant acoustic trauma 
during active service.


CONCLUSION OF LAW

The veteran has bilateral hearing loss that was incurred in 
active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303(d), 3.304(d), 3.385 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

The veteran maintains that he is entitled to service 
connection for hearing loss as a residual of injuries he 
suffered in a motor vehicle accident (MVA) while in service 
in December 1957.  The veteran also alleges that his hearing 
loss is due to his exposure to acoustic trauma related to his 
military specialty.  

The veteran's service medical records (SMRs) show that he was 
involved in a motor vehicle accident (MVA) in December 1957.  
He suffered head injuries to include lacerations of the 
scalp, forehead, nose and upper lip.  The SMRs do not 
document any complaints of hearing loss at that time.  The 
veteran's November 1958 separation physical examination did 
not report the results of any audiological testing.  The 
veteran's hearing was noted to be 15/15 as measured by the 
whispered voice test.

The veteran testified at a hearing at the RO in June 1993.  
Pertinent to the issue on appeal he testified that his 
specialty in service was an anti-tank assaultman.  (This is 
reflected on his DD 214).  As part of his duties he was 
required to engage in live fire exercises several times per 
year.  At such times he would fire 40-50 rockets.  His only 
hearing protection was from cotton balls stuffed into his 
ears.  After his MVA he worked at the rifle range until his 
separation.  He was exposed to a lot of small arms fire at 
the range.  He said that he had received a VA audiogram in 
January 1993 but the test was not of record.  The veteran 
further testified that he saw a doctor about his hearing in 
1959 but the records from that facility were destroyed.  
After service he worked as a welder and an over-the-road 
truck driver.  

The veteran submitted statements from his brother and spouse 
in May 1993 attesting to their observations of the veteran 
being hard of hearing and that the condition had worsened 
over the years.

VA outpatient treatment records were associated with the 
claims folder in July 1993.  They contained an audiology 
evaluation from January 1993 when the veteran underwent VA 
audiometric testing.  The testing revealed puretone 
thresholds of 70, 80, 90, and 85 decibels in the right ear, 
at 1,000, 2,000, 3,000, and 4,000 Hertz, respectively.  
Testing revealed puretone thresholds of 15, 60, 70, and 65 
decibels in the left ear for the same frequencies.  The 
average decibel losses were 81 in the right ear and 52 in the 
left ear.  The veteran had a speech recognition score of 84 
percent for the right ear and 88 percent for the left ear.  
No opinion was expressed regarding possible etiology for the 
hearing loss.

VA outpatient records for the period from January 1993 to 
April 1998 document several instances where the veteran was 
evaluated for his hearing loss.  An audiogram in March 1997 
showed much the same results as the January 1993 audiogram.  

Records from the Social Security Administration were received 
in May 2001.  They consisted primarily of private treatment 
records, although with some duplicate VA records, for the 
period form 1985 to 1997.  The records did not contain any 
evidence linking the veteran's hearing loss to service.

Additional VA records for the period from April 1998 to 
August 2001 were associated with the claims folder.  An entry 
dated in April 1998 noted that the veteran was fitted with 
hearing aids.  There was no entry linking the veteran's 
hearing loss to service.

Private treatment records from W. Culp, M.D., and C. Giffin, 
M.D., ear, nose, and throat (ENT) specialists, were received 
in October 2001.  The records covered a period of treatment 
from June 1995 to April 2000.  An entry dated in June 1995 
noted that the veteran had "a lot of noise exposure" 
without stating whether the exposure was in service or after 
service or both.  A March 2000 letter from Dr. Culp indicates 
that the veteran's hearing loss was attributable to noise 
exposure in service.  

The veteran testified at a hearing at the RO in November 
2001.  In regard to his hearing loss the veteran detailed a 
number of weapons and weapons' systems that he was 
responsible for firing during service.  They included small 
arms, automatic weapons, and rocket launchers.  He reported 
being exposed to significant noise during live fire exercises 
that occurred several times a year.  In regard to noise 
exposure after service the veteran said that there was very 
little.  He said that his hearing had gotten worse and that 
he now used hearing aids.  He noted that Dr. Culp had said 
that the hearing loss was due to noise exposure in service.  

The veteran submitted additional evidence from Ft. Wayne 
Otolaryngology in March 2002.  The records primarily related 
to evaluations conducted in January and February 2002 
regarding the veteran's complaints of vertigo.  There was 
also a private audiogram done in January 2002.  The audiogram 
was in chart format but the assessment was of a severe 
hearing loss in the right ear with a moderate hearing loss in 
the left ear with poor speech discrimination in both ears.

The veteran was afforded a VA audiological examination in 
October 2002.  The examiner noted that the veteran reported 
exposure to acoustic trauma in service by way of mortar and 
small arms fire.  The veteran also reported receiving head 
injuries in a MVA in 1957.  The results of puretone 
audiometric testing revealed thresholds of 80, 95, 105 and 
105 decibels in the right ear, at 1,000, 2,000, 3,000, and 
4,000 Hertz, respectively.  Testing revealed puretone 
thresholds of 30, 65, 65, and 65 decibels in the left ear for 
the same frequencies.  The average decibel losses were 96 in 
the right ear and 56 in the left ear.  The veteran had a 
speech recognition score of 60 percent for the right ear and 
88 percent for the left ear.  The examiner noted that he had 
reviewed the veteran's claims folder.  The examiner stated 
that it was likely that the veteran's hearing loss and 
tinnitus were caused by acoustic trauma from hand-held rocket 
launchers.  The examiner also said that this might explain 
why the right ear hearing loss was worse than the left ear.   
The examiner could not say if the head trauma suffered in 
service was a contributing factor.  



II.  Analysis

Under the law, service connection is warranted where the 
evidence of record establishes that a particular injury or 
disease resulting in disability was incurred in the line of 
duty in the active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303(a) (2002).  In addition, 
certain chronic diseases, including sensorineural hearing 
loss (organic disease of the nervous system), may be presumed 
to have been incurred during service if the disorder becomes 
manifest to a compensable degree within one year of 
separation from qualifying service.  38 U.S.C.A. §§ 1101, 
1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2002).  

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303(b) (2000) are applicable where evidence, regardless of 
its date, shows that a veteran had a chronic condition in 
service, or during an applicable presumptive period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which under case law 
of the Court, lay observation is competent.  

If chronicity is not applicable, service connection may still 
be established on the basis of 38 C.F.R. §3.303(b) if a 
condition is noted during service or during an applicable 
presumptive period, and if competent evidence, either medical 
or lay, depending on the circumstances, relates the present 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488 (1997). 

Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341, 346 
(1999); accord Caluza v. Brown, 7 Vet. App. 498 (1995).

For the purposes of applying the law administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1,000, 
2,000, 3,000, 4,000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1,000, 2,000, 3,000, or 4,000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2002).

In this case the veteran's SMRs are negative for any report 
of hearing loss.  The separation examination hearing test 
only consisted of the whispered voice test with a result of 
15/15.  No audiological testing was performed.

The first objective evidence of hearing loss was many years 
after service.  Nevertheless, there are several opinions that 
link the current hearing loss to exposure to acoustic trauma 
in service.

The Court has issued several opinions that are helpful in 
evaluating the veteran's claim.  In Ledford v. Derwinski, 3 
Vet. App. 87, 89 (1992), the Court found that the absence of 
a documented hearing loss while in service is not fatal to a 
claim for service connection.  Further, in Hensley v. Brown, 
5 Vet. App. 155, 159-160 (1993), the Court noted that, when a 
veteran does not meet the regulatory requirements for a 
disability at separation, he can still establish service 
connection by submitting evidence that a current disability 
is causally related to service.  Finally, in a case similar 
to that on appeal here, Peters v. Brown, 6 Vet. App. 540, 543 
(1994), the Court said that a veteran may establish service 
connection for a disability not manifested during service, or 
within the statutory presumptive period, with evidence that 
demonstrates that the disability actually resulted from a 
disease or injury incurred in service.  

The veteran's DD 214 documents his military specialty as an 
anti-tank assaultman.  Testimony at his hearing in 1993 
explained in detail his military duties and exposure to 
acoustic trauma from live fire exercises in service.  
Testimony from his hearing in November 2001 recounted that 
same noise exposure.  The veteran's testimony of his military 
duties and exposure to acoustic trauma is consistent with his 
documented military specialty.  The Board finds the veteran's 
description of his exposure to acoustic trauma in service to 
be reliable.  Thus, the veteran has evidence of exposure to 
acoustic trauma in service and evidence of a current hearing 
loss although no evidence of hearing loss in service.  

Nevertheless, as noted previously, the lack of any evidence 
of hearing loss disability in service or at separation is not 
fatal to the veteran's claim.  Ledford, 3 Vet. App. at 89.  
The key issues are whether the veteran currently satisfies 
the criteria of 38 C.F.R. § 3.385, and whether there is a 
basis for linking the current hearing loss disability to the 
veteran's period of active service.  Hensley, 5 Vet. App. at 
159.

The evidence of record indicates that the veteran currently 
has a hearing loss disability that satisfies the definition 
for hearing impairment in 38 C.F.R. § 3.385.  Moreover, the 
statement from Dr. Culp and the October 2002 opinion from the 
VA audiologist link the veteran's current hearing loss to his 
exposure to noise in service.  While there is no indication 
that Dr. Culp reviewed the claims folder in rendering his 
opinion, the VA audiologist made it clear that he had 
reviewed the claims folder in forming his favorable opinion.  
Moreover, there is no medical opinion of record to say that 
the veteran's hearing loss is not related to noise exposure 
in service.

The law provides that, when there is an approximate balance 
of positive and negative evidence regarding the merits of an 
issue to the determination of the matter, the benefit of the 
doubt in resolving that matter must be given to the veteran. 
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2002).  
In the instant case, the Board has noted that the veteran's 
separation examination is silent for hearing loss, and that 
hearing loss is not shown for a number of years after 
service.  However, there are medical opinions of record 
linking the current disability to service.  In view of the 
totality of the evidence, including the veteran's credible 
accounts of noise exposure during active service, and his 
documented hearing loss, and the absence of evidence of other 
significant noise exposure post-service which could have 
resulted in his current hearing loss disability, the Board 
finds that it is at least as likely as not that bilateral 
hearing loss was incurred in active service.  Resolving all 
reasonable doubt in the veteran's favor, the Board concludes 
that service connection is warranted.


ORDER

Service connection for bilateral hearing loss is granted.



__________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

